UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
TAMMY FULLER, )
Plaintiff, )
L. ) Civil Action No. 3:17-cv-00427

" )

ANDREW SAUL, He strate Judge Ovington

COMMISSIONER OF SOCIAL ‘ 6 g 8

SECURITY, )
Defendant.
)

ORDER
This cause coming before the Court on the joint motion of the parties, due notice having
been given, and the Court being fully advised,
IT IS THEREFORE ORDERED THAT:

|. The Parties' Joint Stipulation for an Award of Attorney's Fees under the Equal Access to
Justice Act is accepted and the Commissioner shall pay Plaintiff's attorney fees in the
amount of $5,500.00 and costs in the amount of $0.00, for a total of $5,500.00;

2. Counsel for the parties shall verify whether or not Plaintiff owes a preexisting debt to the
United States subject to offset, consistent with Astrue v. Ratliff, 130 S.Ct. 2521, 560 U.S.
586 (2010). Ifno such pre-existing debt exists, Defendant shall pay the EAJA award
directly to Plaintiff's counsel pursuant to the EAJA assignment signed by Plaintiff and
counsel; and

3. The case remains terminated on the docket of this Court.

IT IS SO ORDERED.

Date: 1 2,< 299.409 Entered: Lian (<2,

 

 
